|N THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE D|V|S|ON
GLYNN D|LBECK and SHANE COOK PLA|NT|FFS
V. CASE NO. 5:17-CV-5116
HAYES M|NOR, in his Officia| Capacity as
Chief of the Rogers, Arkansas Po|ice Department DEFENDANT
MEMORANDUM OP|N|ON AND ORDER

On September 24, 2018, the Court issued a Memorandum Opinion and Order on
cross-motions for summary judgment, (Doc. 76). The Court ruled in P|aintiffs’ favor on
summary judgment, finding that the City of Rogers’ Ordinance 52-139 Was
unconstitutional under the First and Fourteenth Amendments to the Constitution. The
Court also enjoined the City of Rogers from enforcing the Ordinance. As P|aintiffs
prevailed in this matter, the Court directed them to submit a brief and itemized bill in
support of their request for an award of attorney’s fees and costs, pursuant to 42 U.S.C.
§ 1988, by no later than October 9, 2018. The Court also permitted the City of Rogers to
file a response, if desired, by no |ater than two Weeks after P|aintiffs’ brief Was filed.

P|aintiffs filed their Motion for Attorneys’ Fees and Costs (Doc. 81) and Brief in
Support (Doc. 82) on October 5, 2018. On October11, one of P|aintiffs’ attorneys, Monzer
Mansour, filed an amended declaration in support of his request for fees (Doc. 83). ln the
amended declaration, Mr. l\/lansour asked the Court to reduce the hourly rate he claimed
in his original declaration (Doc. 81 -2) and pay him less fees than he previously requested.

According to the Court’s Order of September 24 (Doc. 76), the City of Rogers had

fourteen days following the filing of P|aintiffs’ Motion, or until October 19, 2018, to file a

response.1 As of today’s date, no response was filed. The Court therefore considers the
Motion to be unopposed. For the reasons explained below, P|aintiffs’ Motion for
Attorneys’ Fees and Costs (Doc. 81) is GRANTED.
l. BACKGROUND

P|aintiffs G|ynn Dllbeck and Shane Cook, who identify themselves as panhandlers
or beggars, brought suit in this Court on June 27, 2017, arguing that an ordinance passed
by the City of Rogers, Arkansas, violated their First Amendment right to engage in
solicitation speech. After the lawsuit was filed, the City repealed and replaced the
ordinance in question several times, each time amending the language The most recent
version of the ordinance, which was titled “Approaching an occupied vehicle_Prohibited,”
was challenged by P|aintiffs under the First and Fourteenth Amendments to the United
States Constitution. Fo||owing an in-court hearing on the relevant law and extensive
briefing by the parties on summary judgment, the Court determined that the ordinance
was unconstitutional under both claimed grounds, and Plaintiffs prevailed in their lawsuit.

ll. LEGAL STANDARD

42 U.S.C. § 1988 gives the Court discretion to award “a reasonable attorney’s fee
as part of the costs" to the “prevailing party” in an action brought under 42 U.S.C. § 1983.
“[P]|aintiffs may be considered “prevailing parties’ for attorney’s fees purposes if they
succeed on any significant issue in litigation which achieves some of the benefit the
parties sought in bringing suit.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (quoting

Nadeau v. He/gemoe, 581 F.2d 275, 278-79 (1st Cir. 1978)). “Absent special

 

1 The fourteen-day deadline to respond began to run when the Motion was filed, on
October 5, and it was not reset by virtue of Mr. Mansour’s later filing of an amended
version of a declaration he submitted along with the original |Vlotion.

2

 

 

circumstances, a prevailing party should be awarded section 1988 fees as a matter of
course.” Hatfie/d v. Hayes, 877 F.2d 717, 719 (8th Cir. 1989) (quoting K/`rchberg v.
Feenstra, 708 F.2d 991, 998 (5th Cir. 1983)) (emphasis in original, alteration omitted).
The first step in determining a reasonable attorney’s fee is the calculation of the
“|odestar,” which is “the number of hours worked multiplied by the prevailing hourly rates,”
see Perdue v. Kenny A. ex re/. Winn, 559 U.S. 542, 546 (2010), “reduce[d] . . . for partial
success, if necessary,” Jensen v. C/arke, 94 F.3d 1191, 1203 (8th Cir. 1996). Then, “in
extraordinary circumstances" the Court may adjust the lodestar, but “there is a strong
presumption that the lodestar is sufficient.” Perdue, 559 U.S. at 546. ln determining
whether such extraordinary circumstances exist, the Court “may consider other factors
identified in Johnson v. Georgia Highway Express, lnc., 488 F.2d 714, 717-19 (5th Cir.
1974), though it should note that many of these factors usually are subsumed within the
initial calculation of hours reasonably expended at a reasonable hourly rate.”2 Hens/ey,
461 U.S. at 434 n.9. A|ways, though, “the most critical factor is the degree of success
obtained.” /d. at 436. “[T]he fee award should not be reduced simply because the plaintiff
failed to prevail on every contention raised in the lawsult,"_especia|ly when all of the
claims are based on a common core of facts or related legal theories; rather, the degree

of success should be ascertained by “focus[ing] on the significance of the overall relief

 

2 The Johnson factors are: (1) the time and labor required; (2) the novelty and difficulty of
the questions; (3) the skill requisite to perform the legal service properly; (4) the preclusion
of other employment by the attorney due to acceptance of the case; (5) the customary
fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or
the circumstances; (8) the amount involved and the results obtained; (9) the experience,
reputation, and ability of the attorneys; (10) the undesirability of the case; (11) the nature
and length of the professional relationship with the client; and (12) awards in similar
cases. 488 F.2d at 717-19.

obtained by the plaintiff in relation to the hours reasonably expended on the litigation.” /d.
at 435.
lll. DlSCUSSlON

P|aintiffs are clearly “prevailing parties” as contemplated by 42 U.S.C. § 1988.
They succeeded in their constitutional challenge on both grounds asserted, and the City
of Rogers was permanently enjoined from enforcing the ordinance at issue.

P|aintiffs’ attorneys Bettina Brownstein, Monzer Mansour, and Holly Dickson
propose hourly billing rates of $300.00, $275.00, and $300.00, respectively Ms.
Brownstein has been licensed to practice law for 36 years. She has extensive experience
in the private sector litigating numerous complex cases in the areas of civil rights and
government integrity. She is currently a Cooperating Attorney with the American Civil
Liberties Union of Arkansas. l\/ls. Dickson is Legal Directorforthe American Civil Liberties
Union of Arkansas. She has been licensed to practice law for 20 years and has extensive
knowledge and experience in the area of constitutional law, with free speech challenges
being her particular specialty. Mr. l\/lansour has been licensed to practice law for 22 years.
He is experienced in handling both civil and criminal matters, and he has affiliated with
the American Civil Liberties Union of Arkansas to assist in civil rights actions brought
under Section 1983.

Considering the experience and expertise of these attorneys in litigating civil rights
lawsuits for more than two decades, and drawing on the Court’s “own experience and
knowledge of prevailing market rates,” Warnock v. Archer, 397 F.3d 1024, 1027 (8th Cir.

2005), these attorneys’ hourly rates of $300.00, $275.00, and $300.00 are reasonable,

 

especially considering the complex work they performed successfully on behalf of their
clients.

Ms. Brownstein, Mr. Mansour, and Ms. Dickson have submitted bills of 81 .0 hours,
44.2 hours, and 3.2 hours, respectively, for their work on this case After a careful review
of the time sheets, the Court concludes that 100% of these attorneys’ hours constitute
original and independent work product for which they should receive full credit and
compensation. Therefore, the Court will calculate the lodestar in this case as follows: 81 .0
hours at a rate of $300.00 per hour for Ms. Brownstein, plus 44.2 hours at a rate of
$275.00 per hour for Mr. Mansour, plus 3.2 hours at a rate of $300.00 per hour for Ms.
Dickson, equaling a total $37,415.00.

Finally, the Court has examined the Bi|l of Costs (Doc. 81-7) and invoices (Doc.
81-8) submitted by Ms. Brownstein, and finds that all claimed costs, in the amount of
$512.00, are appropriate and recoverable Ms. Brownstein claims an additional cost in
the amount of $158.00 to compensate her for mileage to Court in Fayetteville from her
office in Little Rock for the hearing that took place on September 25, 2017. Although
mileage is ordinarily not taxable under 28 U.S.C. § 1920, it is recoverable in full as a
reasonable attorney’s fee under 42 U.S.C. § 1988. See Pinkham v. Camex, lnc., 84 F.3d
292, 294-95 (8th Cir. 1996); Warnock v. Archer, 397 F.3d 1024, 1027 (8th Cir. 2005).
The Court will award P|aintiffs $670.00 in costs, which in combination with the lodestar

results in a total award of $38,085.00.

lV. CONCLUSION
lT lS THEREFORE ORDERED that P|aintiffs’ Motion for Attorneys’ Fees and
Costs (Doc. 81) is GRANTED. Defendant is ordered to pay $38,085.00 in attorneys’ fees
and costs to P|aintiffs. §

|T |S SO ORDERED on this /2‘|

day of October,

 
      

 

rrvr Hy£;\'§§;)pks
uNrTED@L orsTchTJuDGE

 

 

